



NINTH AGREEMENT OF AMENDMENT
TO
LOAN AND SECURITY AGREEMENT
    
This Ninth Agreement of Amendment to Loan and Security Agreement (“Amendment”)
is effective February 22, 2019 by and among GERBER FINANCE INC., a New York
corporation, having an office at 488 Madison Avenue, New York, New York 10022
(“Lender”), KBS BUILDERS, INC., having an address at 5215 Gershwin Avenue N.,
Oakdale, Minnesota 55128 (“Borrower”), and ATRM HOLDINGS, INC., having an office
at 5215 Gershwin Avenue N., Oakdale, Minnesota 55128, (“Guarantor”);


RECITALS


A.    Borrower has executed and delivered to Lender a certain Promissory Note,
dated February 23, 2016, in the original maximum principal sum of Four Million
Dollars ($4,000,000.00), (the “Note”) payable to the order of Lender.


B.    In connection with the execution and delivery of the Note and to secure
payment and performance of the Note and other obligations of Borrower to Lender,
Lender and Borrower have executed, among other things, a Loan and Security
Agreement dated as of February 23, 2016, as amended by Agreement of Amendment to
Loan and Security Agreement, dated as of November 30, 2016, a Second Agreement
of Amendment to Loan and Security Agreement, dated as of November 30, 2016, a
Third Agreement of Amendment to Loan and Security Agreement, dated as of June
30, 2017, a Fourth Agreement of Amendment to Loan and Security Agreement, dated
as of July 19, 2017, a Fifth Agreement of Amendment to Loan and Security
Agreement dated as of September 29, 2017, a Sixth Agreement of Agreement to Loan
and Security Agreement dated as of December 22, 2017, emails dated January 12,
13 and 14, 2018 by and on behalf of the parties hereto treated as Seventh
Agreement of Amendment and an Eighth Agreement of Amendment to Loan and Security
Agreement dated as of October 1, 2018 (the “Loan Agreement”).


C.    By having executed the Loan Agreement as a Corporate Credit Party, ATRM
Holdings, Inc., as a Guarantor has unconditionally guaranteed all Obligations of
Borrower to Lender.


D.    By having executed an instrument of Guaranty dated November 20, 2017,
Jeffrey E. Eberwein (“Ancillary Guarantor”) has guaranteed payment of up to
$500,000 of Permitted Concentration Related Overadvances defined in the Loan
Agreement.


E.    By having executed an instrument of Guaranty dated September 28, 2018,
Ancillary Guarantor has guaranteed payment of up to $600,000 of Guaranteed
Overadvances defined in the Loan Agreement.


F.    For purposes of convenience, the Note, Loan Agreement, and related
collateral agreements, certificates and instruments are collectively referred to
as the “Credit Documents” in addition to the definition in the Loan Agreement.




 
 
 




--------------------------------------------------------------------------------




G.    Lender, Borrower and Guarantor wish to clarify their rights and duties to
one another as set forth in the Credit Documents.


NOW, THEREFORE, in consideration of the promises, covenants and understandings
set forth in this Amendment and the benefits to be received from the performance
of such promises, covenants and understandings, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties agree as follows:


AGREEMENTS


1.    Lender, Borrower and Guarantor reaffirm, consent and agree to all of the
terms and conditions of the Credit Documents as binding, effective and
enforceable according to their stated terms, except to the extent that such
Credit Documents are hereby expressly modified by this Amendment.


2.    In the case of any ambiguity or inconsistency between the Credit Documents
and this Amendment, the language and interpretation of this Amendment is to be
deemed binding and paramount.


3.    The Loan Agreement (and any exhibits thereto) are hereby amended as
follows:


As to the Loan Agreement:


A.    Section 2.1(a) is hereby amended to read as follows:


“(a)(i)    Subject to the terms and conditions set forth herein and in the
Credit Documents, Lender may, in its sole discretion, make revolving credit
advances (the "Revolving Credit Advances") to Borrower from time to time during
the Term which, in the aggregate at any time outstanding together with all
outstanding Letter of Credit Obligations, will not exceed the lesser of (x) the
Maximum Revolving Amount or (y) an amount equal to the Borrowing Base.


(a)(ii)    On such terms and conditions set forth in Section 2.1 (a)(i), Lender
may, in its sole discretion, either make a Permitted Concentration Related
Overadvance, a Guaranteed Overadvance or a Permitted (Other) Overadvance, or any
combination thereof, until not later than the earlier of (A) February 23, 2020,
or (B) the Maturity Date or such earlier date in accordance with Section 11.1 of
the Loan Agreement, (or such later date that Lender may approve in writing) (the
“Overadvance Termination Date”) provided that: (x)(i) the amount of the
Permitted Concentration Related Overadvance is up to $500,000 in amount at any
time outstanding and fully secured by the ongoing existence and enforceability
of the Guaranty of Ancillary Guarantor dated November 20, 2017; (x)(ii) the
amount of the


 
2
 




--------------------------------------------------------------------------------




Guaranteed Overadvance is up to $600,000 in amount at any time outstanding, is
fully secured by the ongoing existence and enforceability of the Guaranty of
Ancillary Guarantor executed on September 28, 2018; and (x)(iii) the amount of
the Permitted (Other) Overadvance is fully secured by cash Collateral provided
by Guarantor to Lender by means of the deposit of such cash Collateral into the
Collateral Account of Borrower subject to the security interest of Lender herein
provided, and (y) the cash Collateral of Guarantor is free and clear of any
other security interest including that of either Guarantor. On or prior to the
Overadvance Termination Date (or such later date that Lender may approve in
writing), each Permitted Concentration Related Overadvance, Guaranteed
Overadvance and Permitted (Other) Overadvance shall be repaid by Borrower to
Lender; provided, however, that the Borrower shall repay the Guaranteed
Overadvance as follows:


When payment is made to Lender of the full outstanding balance of the Guaranteed
Overadvance in a transaction whereby Borrower refinances its Equipment
Availability and Real Estate Availability through a sale/leaseback with Digirad
Corporation on terms reasonably acceptable to Lender (“Digirad Transaction”);
provided however, that should the foregoing payment from the proceeds of the
Digirad Transaction not be made on or before March 15, 2019, then, commencing
March 15, 2019 a payment of $75,000 shall be made and continuing weekly
thereafter on Friday of each week, a “Scheduled Repayment Date”, (provided that
such Scheduled Repayment Date is not a holiday in which case the Scheduled
Repayment Date shall be the next

business day). Such weekly payments shall continue to be made until the earlier
of payment to Lender of the full outstanding balance of the Guaranteed
Overadvance by either (i) such weekly payments; or (ii) closing and delivery of
the applicable proceeds from the Digirad Transaction.


Promptly following all such repayments, but not later than five (5) Business
Days thereafter, the cash Collateral provided by Guarantor shall be returned by
Lender if there then exists no Event of Default or unless an Event of Default
would result due to such return of cash Collateral. At all times the cash
Collateral of Guarantor shall secure the Guaranty of Guarantor, provided in
Section 13.5 hereof.”








 
3
 




--------------------------------------------------------------------------------






B.    Section 5.1(b)(vi) is hereby amended to read as follows:


“(vi) Overline/Overadvance Fees. Under circumstances where any Borrower requests
and Lender approves Revolving Credit Advances which would exceed the Maximum
Revolving Amount and/or the Borrowing Base, (other than a Permitted (Other)
Overadvance) Lender may impose fees in connection therewith. Such fees shall
include (i) a monthly fee in the amount of two and one-half percent (2.50%) of
the greater of (A) the highest amount by which the amount of Revolving Credit
Advances during such months exceeds the Borrowing Base and (B) if any, the
amount approved by the Lender for such Revolving Credit Advance in excess of the
Borrowing Base for such month and (ii) two and one-half percent (2.50%) of the
greater of (A) the highest amount by which the Revolving Credit Advances during
such month exceeds the Maximum Revolving Amount and (B) if any, the amount
approved by the Lender for such Revolving Credit Advances in excess of the
Maximum Revolving Amount for such month. Such fees shall be payable on the first
day of each month with respect to the preceding calendar month. Such fees apply
to a Guaranteed Overadvance effective March 1, 2019.”


4.    Capitalized terms used in this Amendment which are not otherwise defined
herein have the meaning ascribed thereto in the Credit Documents.


5.    The parties agree to sign, deliver and file any additional documents and
take any other actions that may reasonably be required by Lender including, but
not limited to, affidavits, resolutions, or certificates for a full and complete
consummation of the matters covered by this Amendment.


6.    This Amendment is binding upon, inures to the benefit of, and is
enforceable by the heirs, personal representatives, successors and assigns of
the parties. This Amendment is not assignable

by Borrower without the prior written consent of Lender.


7.    To the extent that any provision of this Amendment is determined by any
court or legislature to be invalid or unenforceable in whole or part either in a
particular case or in all cases, such provision or part thereof is to be deemed
surplusage. If that occurs, it does not have the effect of rendering any other
provision of this Amendment invalid or unenforceable. This Amendment is to be
construed and enforced as if such invalid or unenforceable provision or part
thereof were omitted.


8.    This Amendment may only be changed or amended by a written agreement
signed by all of the parties hereto. By the execution of this Amendment, Lender
is not to be deemed to consent to any future renewal or extension of the Credit
Documents. This Amendment is deemed to be part of and integrated into the Credit
Documents.


 
4
 




--------------------------------------------------------------------------------










9.    THIS AMENDMENT AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK APPLICABLE TO THE CONTRACTS MADE AND PERFORMED IN SUCH STATE WITHOUT REGARD
TO THE CONFLICT OF LAW PRINCIPLES THEREOF.


10.    The parties to this Amendment acknowledge that each has had the
opportunity to consult independent counsel of their own choice, and that each
has relied upon such counsel's advice concerning this Amendment, the
enforceability and interpretation of the terms contained in this Amendment and
the consummation of the transactions and matters covered by this Amendment.


11    Borrower agrees to pay all attorneys’ fees and other costs incurred by
Lender or otherwise payable in connection with this Amendment (in addition to
those otherwise payable pursuant to the Credit Documents), which fees and costs
are to be paid as of the date hereof. Borrower has paid as of the date hereof a
fee of $7,500 in consideration for the amendments set forth herein, which fee is
deemed fully earned on the date hereof and is not subject to proration or
rebate. Such fee is payable on the effective date of this Amendment.


12.    This Amendment may be executed in any number of counterparts, each of
which when so executed is deemed to be an original and all of which taken
together constitute but one and the same agreement. Delivery of an executed
counterpart of this Amendment by facsimile or other electronic method of
transmission shall be equally as effective as delivery of an original executed
counterpart of this Amendment. Any party delivering an executed counterpart of
this Amendment by facsimile or other electronic method of transmission also
shall deliver an original executed counterpart of this Amendment but the failure
to deliver an original executed counterpart shall not affect the validity,
enforceability, and binding effect of this Amendment.


13.    THE BORROWER, FOR ITSELF, ITS SUBSIDIARIES (IF ANY) AND LENDER HEREBY
WAIVE ALL RIGHTS TO A TRIAL BY JURY IN ANY LITIGATION RELATING TO THIS AMENDMENT
OR THE OBLIGATIONS AS AN INDUCEMENT TO THE EXECUTION OF THIS AMENDMENT.


[Remainder of Page Left Intentionally Blank – Signature Pages Follow]





IN WITNESS WHEREOF, the parties have signed this Amendment.




Witness:                        KBS BUILDERS, INC.




/s/                            By:/s/ Daniel M. Koch__________________


 
5
 




--------------------------------------------------------------------------------




Print Name                            Daniel M. Koch
                                President






Witness:                        ATRM HOLDINGS, INC.




/s/                            By:/s/ Daniel M. Koch__________________
Print Name                            Daniel M. Koch
                                President
            






























[Signature Page to Ninth Agreement of Amendment to Loan and Security Agreement
– continued on following page]


6



--------------------------------------------------------------------------------




(signatures continued from previous page)






GERBER FINANCE INC.






By:/Jennifer Palmer                
Jennifer Palmer
President






























































[Signature Page to Ninth Agreement of Amendment to Loan and Security Agreement]


7



--------------------------------------------------------------------------------




REAFFIRMATION OF GUARANTY






The undersigned Ancillary Guarantor pursuant to instruments of Guaranty
effective November 20, 2017 and September 28, 2018 (“Guaranty”) hereby
acknowledges and consents to the transactions contemplated by the attached Ninth
Agreement of Amendment to Loan and Security Agreement and reaffirms that the
covenants, representations and warranties contained in the Guaranty are
absolute, unconditional and in full force and effect.








/s/ Jeffrey E. Eberwein        
JEFFREY E. EBERWEIN






















































[Signature Page to Reaffirmation of Guaranty – Ninth Agreement of Amendment
To Loan and Security Agreement]


8

